 

FIRST AMENDMENT TO

 

AMENDED AND RESTATED STOCKHOLDER RIGHTS AGREEMENT OF

 

ECO-STIM ENERGY SOLUTIONS, INC.

 

This First Amendment to the Amended and Restated Stockholder Rights Agreement of
Eco-Stim Energy Solutions, Inc., a Nevada corporation (the “Company”), is
entered into and effective as of June 6, 2017 (this “First Amendment”), by and
between the Company and the undersigned Stockholders, with respect to that
certain Amended and Restated Stockholder Rights Agreement dated March 3, 2017
between the Company and the Stockholders identified therein (the “Rights
Agreement”). Capitalized terms used but not defined herein shall have the
meaning ascribed to each such term in the Rights Agreement.

 

Recitals

 

A. In connection with a proposed private placement of shares of the Company’s
common stock, par value $0.001 per share, it has been proposed that the Rights
Agreement be amended as provided herein.     B. Pursuant to Section 7.09 of the
Rights Agreement, except with respect to certain circumstances not relevant
here, the Rights Agreement may be amended, supplemented, or otherwise modified
pursuant to an instrument in writing executed by the Company, the FTP Investors,
and Stockholders holding a majority of the issued and outstanding shares of
Common Stock owned by Stockholders (the FTP Investors and such Stockholders, the
“Requisite Stockholders”), and such written amendment or modification will be
binding upon the Company, each Stockholder and each Other Investor.     C. The
undersigned Stockholders constitute the Requisite Stockholders.

 

Amendment

 

NOW, THEREFORE, the Rights Agreement is hereby amended as follows:

 

1. Section 2.03(d) of Article II is hereby amended and restated in its entirety
to provide as follows:

 

(d) Recusal. Each FTP Investor Director may recuse himself or herself from being
present or participating at a meeting (or portion thereof) at which a matter is
considered in which the FTP Investors’ interest as the Note Holders under the
Notes Agreement, or any other interest of the FTP Investors, can be reasonably
expected to be in conflict with the FTP Investors’ interest as Stockholders, or
voting on any such matter. Any recused FTP Investor Director may be counted in
determining the presence of a quorum at any meeting at which such a matter is
considered but his or her vote shall not be counted in determining the number of
required votes to approve such matter if he either voluntarily or mandatorily
recuses himself or herself. In the event all FTP Investor Directors recuse
themselves from a meeting, portion thereof, or action by written consent with
respect to matters subject to Section 2.04 of this Agreement, then the
affirmative vote of at least two (2) of the FTP Investor Directors then in
office shall not be required for the approval of such matters, notwithstanding
the provisions of Section 2.04 of this Agreement to the contrary.

 

1

 

 



2.

Except as amended by this First Amendment, the Rights Agreement remains the same
and in full force and effect.

    3. This First Amendment may be executed in two or more counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. This
First Amendment shall become effective upon the execution of a counterpart
hereof by each party hereto and written or telephonic notification of such
execution and authorization of delivery thereof has been received by each party
hereto.



 

[Signature page(s) follow]

 

2

 

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

 

ECO-STIM ENERGY SOLUTIONS, INC.

A Nevada corporation

 

By: /s/ Jon Christopher Boswell     Jon Christopher Boswell     President and
Chief Executive Officer  

 

ESES - Signature Page to

First Amendment to Amended and Restated Stockholder Rights Agreement

 

 

 

 



IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

 

  FT SOF VII HOLDINGS, LLC       By: /s/ Bryan A. Meyer   Name: Bryan A. Meyer  
Title: Authorized Person

 

ESES - Signature Page to

First Amendment to Amended and Restated Stockholder Rights Agreement

 

 

 

 



